Citation Nr: 0912749	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In August 2008 the Veteran testified at a Travel Board 
Hearing at the RO in Lincoln, Nebraska, before the 
undersigned acting Veterans Law Judge.  A transcript of that 
proceeding is of record. 

The Veteran submitted additional evidence to the Board in 
September 2008, and waived initial RO review of such 
evidence.  Hence, the Board will consider this evidence.  
38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a December 2007 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of any 
further evidence that pertains to the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran essentially contends that he is entitled to 
service connection for PTSD that is due to stressful 
incidents he was exposed to during service.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service "stressor"; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support service connection for 
PTSD varies depending on whether the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  This determination is made by examining military 
citations or other supporting evidence.  If VA determines 
that the Veteran engaged in combat with the enemy, and the 
alleged stressor is combat-related, then the Veteran's lay 
testimony or statement must be accepted as conclusive 
evidence as to its actual occurrence and no further 
development or corroborative evidence is necessary provided 
that such testimony is found to be credible and "consistent 
with the circumstances, conditions, or hardships of 
service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  In this case, after obtaining the 
Veteran's unit records, the RO determined that the Veteran's 
stressor statement was consistent with his unit's combat 
record.  Therefore the Board notes that the Veteran's claimed 
stressor has been verified.

However, service connection for PTSD is warranted only when 
there is a diagnosis of PTSD which conforms to diagnostic 
criteria under DSM-IV and when that diagnosis is linked to a 
verified stressor by competent medical evidence.

The Veteran's service treatment records are negative for any 
diagnosis of PTSD.  The Veteran submitted private treatment 
records from Alexian Brothers Hospital from May 1996.  These 
records detail hypomania and thoughts of suicide, but not a 
diagnosis of PTSD, related to service or otherwise.  The 
Veteran was diagnosed with bipolar affective disorder during 
this hospitalization.  VA psychiatric treatment records from 
March 2002 to September 2007 indicate that the Veteran was 
treated for major depression and depressive disorder, which 
was controlled by medication.  

In March 2008 the Veteran was afforded a comprehensive VA 
compensation and pension examination.  The examiner, after 
reviewing the entire claims file, determined that while the 
Veteran had some symptoms of PTSD he did not meet the 
criteria for a diagnosis of PTSD.  Instead, the examiner 
diagnosed the Veteran with recurrent, mild, major depressive 
disorder.  

As stated above, in order to substantiate a service 
connection claim for PTSD, the Veteran must provide medical 
evidence diagnosing PTSD, medical evidence establishing a 
link between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  As the Veteran 
does not have a current diagnosis of PTSD, the Board finds 
that the evidence in the record does not support the 
Veteran's claim for benefits for service-connected PTSD.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence demonstrating the 
presence of PTSD and of a link between that condition and the 
claimed in-service stressor.  Such evidence is not of record.  
The Veteran obviously believes that he has PTSD related to an 
in-service stressor, but he has presented no corroborating 
medical evidence to support this belief.  The Veteran, as a 
lay person, lacks the appropriate medical training and is 
therefore not competent to provide a probative opinion on 
matters of diagnoses and etiology.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

While the Board concedes that the Veteran did experience an 
in-service stressor, the fact remains that PTSD has not been 
documented following the Veteran's discharge from service.  
Accordingly, there is no basis on which a grant of service 
connection may be based.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

ORDER

Service connection for PTSD is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


